Citation Nr: 0424135	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  98-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for residuals of extraction 
of a supernumerary tooth, for purposes of receiving 
compensation and/or for the purpose of receiving VA 
outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
in which the RO denied the veteran's claim for residuals of 
extraction of a supernumerary tooth, for purposes of 
receiving compensation.  The veteran filed a notice of 
disagreement (NOD) in May 1998.  The RO issued a statement of 
the case (SOC) later that same month, and the veteran filed a 
substantive appeal in July 1998.  In January 1999 and 
December 2003, the RO issued supplemental SOCs (SSOC).  

As regards the characterization of the issue on appeal, the 
Board notes that an August 1985 rating action denied the 
veteran entitlement to outpatient dental treatment; however, 
the record contains no indication that the veteran was 
provided notice of this decision and of his appellate rights.  
Moreover, subsequent to the 1985 decision, previously 
unavailable service medical records were obtained.  As the 
1985 decision is not final absent proper notice ( see 
38 C.F.R. § 3.104(a)), and the submission of new service 
records warrants reconsideration of a previously denied claim 
(see 38 C.F.R. § 3.156(c)), the RO has properly characterized 
the veteran's claim as an original claim.  

The veteran has offered testimony during two hearings on 
appeal:  before RO personnel in November 1998, and before the 
undersigned Veterans Law Judge at the RO in May 2002; 
transcripts of both hearings are of record.

In March 2003, the Board remanded the veteran's claim to the 
RO for due process compliance.  As the RO has continued the 
denial of the claim, the matter has been returned to the 
Board for further appellate consideration.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.

REMAND

Unfortunately, the Board's review of the claims reveals that 
another remand of this matter to the RO is required, even 
thought it will, regrettably, further delay a decision on the 
claim on appeal.  

In this case, the veteran appears to be seeking compensation 
and/or medical treatment for conditions resulting from in-
service denial surgery.  As noted above, in March 2003, the 
Board remanded this case to the RO to correct procedural 
deficiencies.  As part of the remand, the Board directed the 
RO to issue an SSOC reflecting consideration of the evidence 
relevant to service connection for purposes of dental 
treatment, the applicable laws and regulations, and the 
reasons that the RO relied on in making its determination.  
See 38 C.F.R. § 19.29 (2003). 

Review of the record reveals that, although the RO provided 
the veteran with an SSOC in December 2003, this SSOC did not 
include citation to or discussion of the legal authority 
relevant to establishing service connection for purposes of 
dental treatment-38 C.F.R. § 17.161-nor did it address the 
merits of a claim for service connection for purposes of 
dental treatment.

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  As the RO has not fully complied with 
the instructions in the Board's prior remand, the claim must 
be returned to the RO for such compliance.  

While the Board regrets the delay inherent in remanding the 
veteran's claim again, the Board also points out that, to 
ensure that the veteran's procedural rights are protected 
insofar as him being given adequate notice of the criteria 
for a grant of service connection for purposes of dental 
treatment, and the opportunity to present argument and 
evidence on this issue, RO consideration of the legal 
authority governing service connection for purposes of dental 
treatment, in the first instance, is indicated.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

In considering the veteran's entitlement to service 
connection for purposes of dental treatment, the RO should 
undertake any appropriate notification and/or development 
action required by the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO must review the claims file to 
ensure compliance with all  notification 
and development actions required by the 
VCAA and its implementing regulations.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures set forth in 
38 U.S.C.A. §§ 5103 and 5103A, as well as 
38 C.F.R. § 3.159, are satisfied.

2.  After completing any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the issue on appeal, to 
include specific discussion of whether 
service connection for residuals of an 
extraction of a supernumerary tooth, for 
purposes of receiving VA compensation or 
outpatient dental treatment, is 
warranted, in light of all pertinent 
evidence and legal authority.  The RO 
must document its specific consideration 
of 38 C.F.R. § 17.161 (2003).  

3.  If the benefits sought on appeal 
continue to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall (cited to above).  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




